DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryou et al. (KR 20160012947).
 	With respect to claim 1, the limitation of the content of the first metal Zr with respect to a total mass of the periodic acids in the chemical solution is interpreted as the concentration of the Zr in the chemical solution that contains periodic acids as described in pages 43, 44 of the specification.
 	Ryou describes an etching composition “one or two or more selected from a phosphorus, oxo acid, a metal salt, an organic solvent, ammonium salts and quaternary salt” wherein the metal salt in the composition releases metal ion including Zr and the ion includes periodic acid ion, ortho and iodate ion (claimed periodic acid and salts thereof), and water (pages 3, 4 of the translation).  This provides claimed periodic acid and salt thereof and a first metal Zr in the chemical solution.  The concentration of metal salt is from 0.005 wt% (50ppm) to 5.0 wt% (page 4).  Even though Ryou doesn’t described claimed Zr range of 1ppt by mass-100ppm by mass.  His metal salt concentration expects to provide Zr concentration that overlaps claimed concentration of 1ppt by mass-100ppm by mass with respect to a total mass of the periodic acids in the chemical solution.  Overlapping ranges are held obvious.  MPEP 2144.05.
	With respect to claim 3, Ryou further discloses a pH adjuster (page 7).
	 With respect to claim 4, the pH includes 4 (page 12).  Overlapping ranges are held obvious.  MPEP 2144.05.
 	With respect to claim 6, the periodic acid above is in the range of 0.005-5 wt% (page 4).
 	With respect to claim 7, the metal ions in the chemical solution with the same concentration as that of the Zr includes Li, Na, Ru, K, Ca (pages 3, 4).
 	With respect to claims 9 and 10, the metal salt that includes periodic acid ion, ortho and iodate ion, sulfite ion, chlorate ion, hydroiodic acid ion, hydrobromic acid ion with the concentration of 0.005 wt% (50ppm) (page 4) would provide claimed anionic species of claim 9 with the concentration of 1ppt by mass to 100ppm by mass with respect to the total mass of the periodic acids in the chemical solution.
Claim(s) 24, 26, 27, 29, 30, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryou et al. (KR 20160012947) and Ashitaka et al. (US 2017/0342304).
 	With respect to claim 24, Ryou doesn’t describe that the composition further include Ti.  Ashitaka shows that water, which presents in Ryou composition, would inherently have impurity such as Ti, which is removed (para 73) and presents at about less than 5 ppb (table 2).  One skill in the art would find it obvious to provide the water with Ti concentration at less than about 5ppb in light of Ashitaka because at that Ti concentration he suggests that it provides the water with purity as high as possible and preventing other components in the solution from being influenced by the impurites (para 73).  With Ryou’s teaching of Zr concentration as low as 0.005 wt% (50 ppm) and Ashitaka’s teaching of Ti concentration of less than about 5ppb.  The total concentration of Ti and Zr in the solution would be less than about 100pm.
 	With respect to claim 26, Ryou further discloses a pH adjuster (page 7).
With respect to claim 27, Ryou discloses the pH includes 4 (page 12).  Overlapping ranges are held obvious.  MPEP 2144.05.
With respect to claim 29, Ryou discloses the periodic acid above is in the range of 0.005-5 wt% (page 4).
With respect to claim 30, Ryou discloses the metal ions in the chemical solution with the same concentration as that of the Zr includes Li, Na, Ru, K, Ca (pages 3, 4).
With respect to claims 32 and 33, the metal salt that includes periodic acid ion, ortho and iodate ion, sulfite ion, chlorate ion, hydroiodic acid ion, hydrobromic acid ion with the concentration of 0.005 wt% (50ppm) (page 4) would provide claimed anionic species of claims 32, 33 with the concentration of 1ppt by mass to 100ppm by mass with respect to the total mass of the periodic acids in the chemical solution.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 24-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kurata et al. (TW I286568B).
With respect to claims 1, 2, 7, 24, 25, 30 Kurata describes a composition comprising: periodic acid, water, and impurities such as Ti, Zr, Na, K, Al, Cu at concentration at 1ppm or less, which provides a content of both Ti and Zr or any two of those smaller than 100ppm and at least one is greater than 1 ppt by mass or 1ppb to 100 ppb with respect to the total mass of the periodic acids in the chemical solution (abs., pages 5, 10).
With respect to claims 3-5, 26-28 the composition further includes a pH adjuster to provide a pH in the range of 4.5-7.5 (abs., page 3).  A pH of the solution such as 4.5 or 7 would be within claimed pH of 4.0-9.0 or 7.5-10.
 With respect to claims 6, 29 the acid concentration including periodic acid is from 200ppm-1000 ppm (0.02wt% - 0.1 wt%) (page 6).
Allowable Subject Matter
Claims 8, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 31 are allowable because the prior arts of Ryou and Kurata fail to describe the composition includes a content of the ammonium ions is 1ppt by mass to 100 ppm by mass with respect to the total mass of the periodic acids in the chemical solution.  Ryou describes the lowest concentration of the ammonium salts (ammonium ion) is at 5wt% or 5000 ppm (page 7).  Kurata describes the strong acid salt such as ammonium salt is from 200 ppm (page 6).  
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 24-33 in the reply filed on 9/12/22 is acknowledged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/22/2022